DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicants' response and amendments to the claims, filed 8/8/2022, are acknowledged and entered.  Claims 17-18 and 28 have been cancelled by Applicant.  Claims 36-37 are newly added. Claims 15-16, 19-23, 25-27, and 29-37 are pending and under examination.

Status of Rejections Set Forth in the May 17, 2022 Non-Final Office Action
In reply to the rejection of claims 15, 17, 20-23, and 25-35 under 35 U.S.C. §112, 2nd Paragraph as being indefinite because the metes and bounds of the compounds falling within the scope of the claimed genus cannot be ascertained, as set forth at p.4-8 of the previous Office Action dated May 17, 2022, Applicant now amends claim 15 to recite that T is represented by structure (IIIa) or (IIIb), and L is a linker selected from a specific Markush group of such linkers.  Accordingly, the rejection is withdrawn.  
In reply to the rejection of claims 15-23 and 25-35 under 35 U.S.C. §112, 2nd Paragraph as being indefinite because the metes and bounds of the diseases or conditions encompassed by the claims cannot be ascertained, as set forth at p.8-9 of the previous Office Action dated May 17, 2022, Applicants argument that only diseases that are mediated by or associated with enhanced mPGES-1 expression or activity and not as the Office action suggest every allergy or cancer possible are encompassed by the claims is persuasive.  Accordingly, the rejection is withdrawn.1
In reply to the rejection of claim 20 under 35 U.S.C. §112, 2nd Paragraph as being indefinite for its recitation of “the symptoms mediated by enhanced mPGES-1 expression or activity”, Applicant now amends claim 20 to delete the word “the”, thus obviating the lack of antecedent basis.  Accordingly, the rejection is withdrawn.
In reply to the rejection of claims 21 and 35 under 35 U.S.C. §112, 2nd Paragraph as being indefinite for their recitation of the phrase “such as”, Applicant now amends claims 21 and 35 to remove the phrase “such as”.  Accordingly, the rejection is withdrawn. 
In reply to the rejection of claims 32-33 under 35 U.S.C. §112, 2nd Paragraph as being indefinite because they depend on a cancelled claim, Applicant now amends claim 32 to depend from claim 15.  Accordingly, the rejection is withdrawn. 
In reply to the rejection of claims 15-23, 25-31, and 34-25 under 35 U.S.C. 112, 1st Paragraph rejection (Scope of Enablement), Applicants’ arguments and narrowing the scope of the claimed genus are persuasive to overcome this rejection.  Accordingly, the rejection is withdrawn. 
Applicants’ arguments pertaining to the 35 U.S.C. 102(a)(1) rejections over the prior art references USP No. 9,388,156 and USP No. 9,913,841, and the obviousness-type double patenting rejections over claims 1-15 of USP No. 9,388,156 and claims 1-21 of USP No. 11,285,130 have been fully considered but they are not deemed to be persuasive.  Applicants’ arguments as they pertain to each of these rejections are addressed below.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
Applicant’s Information Disclosure Statement filed 8/8/2022 has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claim 21 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
While Applicants amended claim 21 to remove the indefinite language “such as”, they did not remove the indefinite language “include”, i.e., “diabetic complication include diabetic vasculopathy, diabetic neuropathy and diabetic retinopathy”.  Similar to the indefinite language “such as”, recitation of “diabetic complication include diabetic vasculopathy, diabetic neuropathy and diabetic retinopathy” renders the claim unclear whether diabetic complications are limited to only those expressly recited complications.
The Examiner suggests amending part f) of claim 21 to recite “diabetic vasculopathy, diabetic neuropathy and diabetic retinopathy” as recited in, for example, claim 35.

Claim 36 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 36 recites in the preamble “inhibiting or suppressing functional activity of mPGES-1 in the subject” and administering “to a subject suffering from the disease or condition”.  There is insufficient antecedent basis for these limitations in the claim. It is therefore unclear what subject “the subject” in the preamble is referring to or what disease or condition “the disease or condition” of referring to.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15, 20-23, 25-27, and 29-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP No. 9,388,156 (Issued July 12, 2016).
USP ‘156 teaches a method of treating or suppressing symptoms associated with a mitochondrial disorder or condition associated with mitochondrial dysfunction, comprising administering to a subject in need thereof a compound of general formula (I):

    PNG
    media_image1.png
    107
    266
    media_image1.png
    Greyscale

See Claim 9.
	The genus recited in Claim 9 of the ‘156 patent anticipates the claimed genus of general structure (I) as recited in instant Claims 15, 17, and 36.
	As per Claims 30-31, Claim 10 of the ‘156 patent, which depends from Claim 9, recites:

    PNG
    media_image2.png
    288
    280
    media_image2.png
    Greyscale

See Claim 10.
	As per Claims 21 and 35, Claim 11 of the ‘156 patent, which depends from Claim 9, recites that the disorder is selected from the group consisting of Myoclonic epilepsy; Myoclonic Epilepsy with Ragged Red Fibers (MERRF); Leber's Hereditary Optic Neuropathy (LHON); neuropathy ataxia and retinitis pigmentosa (NARP); Mitochondrial Myopathy, Encephalopathy, Lactacidosis, Stroke (MELAS); Leigh syndrome; Leigh-like syndrome; Dominant Optic atrophy (DOA); Kearns-Sayre Syndrome (KSS); Maternally Inherited Diabetes and Deafness (MIDD); Alpers-Huttenlocher syndrome; Ataxia Neuropathy spectrum; Chronic Progressive External Ophthalmoplegia (CPEO); Pearson syndrome; Mitochondrial Neuro-Gastro-Intestinal Encephalopathy (MNGIE); Sengers syndrome; 3-methylglutaconic aciduria, sensorineural deafness, encephalopathy and neuro-radiological findings of Leigh-like syndrome (MEGDEL); myopathy; mitochondrial myopathy; cardiomyopathy; and encephalomyopathy, SURF1 (COX deficient Leigh syndrome due to complex IV surfeit protein deficiency) and isolated or combined OXPHOS deficiencies with so far unsolved genetic defect including disturbed pyruvate oxidation and ATP plus PCr production rates. See Claim 11.  See also col. 21, lines 27-45.
	Also as per Claims 21 and 35, Claim 12 of the ‘156 patent, which depends from Claim 9, recites that the disorder is selected from the group consisting of Friedreich's Ataxia (FRDA); renal tubular acidosis; Parkinson's disease; Alzheimer's disease; amyotrophic lateral sclerosis (ALS); Huntington's disease; developmental pervasive disorders; hearing loss; deafness; diabetes; ageing; and adverse drug effects hampering mitochondrial function. See Claim 12. See also col. 21, lines 46-67.
	As per Claims 22 and 25-26, an effective amount of the compounds of the invention are within the dosage range of about 0.1 mg/kg to about 300 mg/kg, which may be administered in divided dosage of two, three, or four times daily. See col. 33, lines 27-55.
	As per Claim 23, the compounds of the invention may be administered orally. See col. 31, lines 28-33; col. 32, lines 12-27.
	As per Claims 27 and 34, in the methods of the invention, “subject”, “individual”, or “patient” is understood to be an individual organism, preferably a vertebrate, more preferably a mammal, most preferably a human. See col. 22, lines 1-4.
	As per Claims 32-33, injectable preparations include isotonic sodium chloride solution, i.e., saline. See col. 31, line 60 to col. 32, line 6.

Response to Arguments
	Applicants argue US ‘156 fails to mention mPGES-1, let alone its activity or expression. Applicants assert that US ‘156 thus fails to mention that any compounds can be used to treat a disease or condition mediated by or associated with enhanced mPGES-1 expression or activity.
	In response, that US ‘156 did not appreciate that the treatment of the disclosed and claimed diseases therein is the treatment of diseases mediated by or associated with enhanced mPGES-1 expression or activity is immaterial to this rejection.  The same compounds, i.e., compounds falling within the scope of the claimed general structure (I), which are disclosed and claimed by Applicants as inhibitors of mPGES-1, are being administered in US ‘156 to treat the same disclosed and claimed diseases, including, but not limited to, Parkinson's disease; Alzheimer's disease; amyotrophic lateral sclerosis (ALS); Huntington's disease, diabetes; cardiomyopathy.  These are the same diseases and conditions disclosed and claimed by Applicants as diseases mediated by or associated with enhanced mPGES-1 expression or activity.  That they are also disclosed and claimed in US ‘156 as mitochondrial disorders is not material to the anticipation analysis.  For example, Alzheimer’s disease is also known in the art as a neurodegenerative disorder.  Thus, the treatment of Alzheimer’s disease with a claimed compound would anticipate the treatment of “a neurodegenerative disorder”, the treatment of “a disease or condition mediated by mPGES-1” (instant claims), and the treatment of “a condition associated with mitochondrial dysfunction” (US ‘156) with that same compound.  Patentability of method of treatment claims is based on what is administered and to whom it is administered, not by the biological mechanism of the compound.  

Claim(s) 15, 20-23, 25-27, 29-31, and 34-37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USP No. 9,913,841 (Issued Mar. 13, 2018; Filed Jun. 17, 2015).
As per Claims 15, 20-21, 29-31, and 35, USP ‘841 teaches the present invention relates to (6-hydroxy-2,5,7,8-tetramethylchroman-2-yl)(piperazin-1-yl)methanone or N,6-di-hydroxy-2,5,7,8-tetramethylchroman-2-carboxamide or a pharmaceutically acceptable salt or base thereof for use in the treatment of chronic obstructive airway diseases, preferably chronic obstructive pulmonary disease (COPD) or asthma or bronchiectasis, more preferably chronic obstructive pulmonary disease (COPD).2 See Abstract.  See also Claim 1:

    PNG
    media_image3.png
    351
    280
    media_image3.png
    Greyscale

	As per Claim 23, the administering comprises oral administration. See Claim 2.
	As per Claims 27 and 34, it is implicit throughout USP ‘841 that the subject to be treated is a human subject.
	As per Claim 22, the amount of compound according to the present invention to be administered per actuation of an inhaler is about 1 mmol or less, preferably about 0.3 mmol or less. The molecular weight of the compound being generally below 400 g/mol, this means that the amount to be administered per actuation is about 200 mg or less, preferably about 100 mg or less. Generally, the amount of compound according the present invention is 1 μmol or more, preferably about 10 μmol or more. Generally, the amount of compound will be about 100 μg or more. See col. 7, lines 46-56.
Response to Arguments
	Applicants argue US ‘841 fails to mention mPGES-1, let alone its activity or expression. Applicants assert that US ‘841 thus fails to mention that any compounds can be used to treat a disease or condition mediated by or associated with enhanced mPGES-1 expression or activity.
	In response, that US ‘841 did not appreciate that the treatment of the disclosed and claimed diseases therein, i.e., COPD or asthma, is the treatment of diseases mediated by or associated with enhanced mPGES-1 expression or activity is immaterial to this rejection.  The same compound, i.e., a compound falling within the scope of the claimed general structure (I), which are disclosed and claimed by Applicants as inhibitors of mPGES-1, is being administered in US ‘841 to treat the same disclosed and claimed diseases, including, but not limited to, COPD and asthma.  These are the same diseases and conditions disclosed and claimed by Applicants as diseases mediated by or associated with enhanced mPGES-1 expression or activity.  That COPD and asthma were not recognized in US ‘841 as lung diseases or conditions mediated by or associated with enhanced mPGES-1 expression or activity is not material to the anticipation analysis.  Neither is it material that US ‘841 did not recognize that the compound disclosed and claimed therein is an inhibitor of mPGES-1.  As the compound falls within the scope of the claimed genus, which genus is disclosed and claimed by Applicants as being inhibitors of mPGES-1, the burden is on Applicants to provide factual evidence the compound taught in US ‘841 does not inhibit mPGES-1.  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




U.S. Patent No. 9,388,156
Claims 15, 20-23, 25-27, and 29-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,388,156. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘156 patent claims encompass administering compounds falling within the scope of the claimed genus to subjects having diseases/conditions falling within the scope of the claimed diseases/conditions.
Specifically, the ‘156 patent teaches a method of treating or suppressing symptoms associated with a mitochondrial disorder or condition associated with mitochondrial dysfunction, comprising administering to a subject in need thereof a compound of general formula (I):

    PNG
    media_image1.png
    107
    266
    media_image1.png
    Greyscale

See Claim 9.
	The genus recited in Claim 9 of the ‘156 patent anticipates the claimed genus of general structure (I) as recited in instant Claims 15, 17, and 36.
	As per Claims 30-31, Claim 10 of the ‘156 patent, which depends from Claim 9, recites linkers that anticipate the claimed linkers:

    PNG
    media_image2.png
    288
    280
    media_image2.png
    Greyscale

See Claim 10.
	As per Claims 21 and 35, Claim 11 of the ‘156 patent, which depends from Claim 9, recites that the disorder is selected from the group consisting of Myoclonic epilepsy; Myoclonic Epilepsy with Ragged Red Fibers (MERRF); Leber's Hereditary Optic Neuropathy (LHON); neuropathy ataxia and retinitis pigmentosa (NARP); Mitochondrial Myopathy, Encephalopathy, Lactacidosis, Stroke (MELAS); Leigh syndrome; Leigh-like syndrome; Dominant Optic atrophy (DOA); Kearns-Sayre Syndrome (KSS); Maternally Inherited Diabetes and Deafness (MIDD); Alpers-Huttenlocher syndrome; Ataxia Neuropathy spectrum; Chronic Progressive External Ophthalmoplegia (CPEO); Pearson syndrome; Mitochondrial Neuro-Gastro-Intestinal Encephalopathy (MNGIE); Sengers syndrome; 3-methylglutaconic aciduria, sensorineural deafness, encephalopathy and neuro-radiological findings of Leigh-like syndrome (MEGDEL); myopathy; mitochondrial myopathy; cardiomyopathy3; and encephalomyopathy, SURF1 (COX deficient Leigh syndrome due to complex IV surfeit protein deficiency) and isolated or combined OXPHOS deficiencies with so far unsolved genetic defect including disturbed pyruvate oxidation and ATP plus PCr production rates. See Claim 11.  See also col. 21, lines 27-45.
	Also as per Claims 21 and 35, Claim 12 of the ‘156 patent, which depends from Claim 9, recites that the disorder is selected from the group consisting of Friedreich's Ataxia (FRDA); renal tubular acidosis; Parkinson's disease; Alzheimer's disease; amyotrophic lateral sclerosis (ALS); Huntington's disease; developmental pervasive disorders; hearing loss; deafness; diabetes; ageing; and adverse drug effects hampering mitochondrial function. See Claim 12. See also col. 21, lines 46-67.
	Respecting Claims 22-23, 25-27, and 32-34, an effective amount of the compounds of the invention are within the dosage range of about 0.1 mg/kg to about 300 mg/kg, which may be administered in divided dosage of two, three, or four times daily (col. 33, lines 27-55), the compounds of the invention may be administered orally (col. 31, lines 28-33; col. 32, lines 12-27) or as injectable preparations including isotonic sodium chloride solution, i.e., saline (col. 31, line 60 to col. 32, line 6), and “subject”, “individual”, or “patient” is defined to be an individual organism, preferably a vertebrate, more preferably a mammal, most preferably a human (col. 22, lines 1-4).

Response to Arguments
	Applicants argue that US9388156 is entirely silent on using the compounds disclosed therein for use in the treatment of a disease or condition mediated by or associated with enhanced mPGES-1 expression or activity. In addition, in view of the teachings of US9388156, the skilled person would not have any expectation of success that the compounds disclosed therein would have any effect in the treatment of diseases or conditions mediated by or associated with enhanced mPGES-1 expression or activity.
	In response, that US ‘156 did not appreciate that the treatment of the disclosed and claimed diseases therein is the treatment of diseases mediated by or associated with enhanced mPGES-1 expression or activity is immaterial to this rejection.  The same compounds, i.e., compounds falling within the scope of the claimed general structure (I), which are disclosed and claimed by Applicants as inhibitors of mPGES-1, are being administered in US ‘156 to treat the same disclosed and claimed diseases, including, but not limited to, Parkinson's disease; Alzheimer's disease; amyotrophic lateral sclerosis (ALS); Huntington's disease, diabetes; cardiomyopathy.  These are the same diseases and conditions disclosed and claimed by Applicants as diseases mediated by or associated with enhanced mPGES-1 expression or activity.  That they are also claimed in US ‘156 as mitochondrial disorders does not make these diseases patentably distinct.  For example, Alzheimer’s disease is also known in the art as a neurodegenerative disorder.  Thus, the treatment of Alzheimer’s disease with a claimed compound would anticipate the treatment of “a neurodegenerative disorder”, the treatment of “a disease or condition mediated by mPGES-1” (instant claims), and the treatment of “a condition associated with mitochondrial dysfunction” (US ‘156) with that same compound.  Patentability of method of treatment claims is based on what is administered and to whom it is administered, not by the biological mechanism of the compound.  As the ‘156 patent claims treatment of the same diseases/conditions, e.g., Parkinson's disease; Alzheimer's disease; amyotrophic lateral sclerosis (ALS); Huntington's disease, diabetes; cardiomyopathy, with the same compounds as presently claimed, the instant claims are not patentably distinct from the ‘156 patent because they both encompass treatment of the same subject populations with the same compounds.
U.S. Patent No. 11,285,130
Claims 15-16, 19-23, 25-27, and 29-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,285,130. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘130 patent recites methods of treating or suppressing symptoms associated with a mitochondrial disorder or with a disease or condition associated with mitochondrial dysfunction by administration of a total daily dose in the range of about 10 to 1000 mg of a compound of general structure (I), wherein the mitochondrial disorder is a disorder selected from the group consisting of: Myoclonic epilepsy; Myoclonic Epilepsy with Ragged Red Fibers (MERRF); Leber's Hereditary Optic Neuropathy (LHON); neuropathy ataxia and retinitis pigmentosa (NARP); Mitochondrial Myopathy, Encephalopathy, Lactic acidosis, Stroke-like episodes (MELAS); Leigh syndrome; Leigh-like syndrome; Dominant Optic atrophy (DOA); Kearns-Sayre Syndrome (KSS); Maternally Inherited Diabetes and Deafness (MIDD); Alpers-Huttenlocher syndrome; Ataxia Neuropathy spectrum; Chronic Progressive External Ophthalmoplegia (CPEO); Pearson syndrome; Mitochondrial Neuro-Gastro-Intestinal Encephalopathy (MNGIE); Sengers syndrome; 3-methylglutaconic aciduria, sensorineural deafness, encephalopathy and neuro-radiological findings of Leigh-like syndrome (MEGDEL); myopathy; mitochondrial myopathy; cardiomyopathy; and encephalomyopathy, SURF1 (COX deficient Leigh syndrome due to complex IV surfeit protein deficiency) and isolated or combined OXPHOS deficiencies with so far unsolved genetic defect including disturbed pyruvate oxidation and ATP plus PCr production rates; and wherein the disease or condition associated with mitochondrial dysfunction is a disease or condition selected from the group consisting of: Friedreich's Ataxia (FRDA); renal tubular acidosis; Parkinson's disease; Alzheimer's disease; amyotrophic lateral sclerosis (ALS); Huntington's disease; developmental pervasive disorders; hearing loss; deafness; diabetes; ageing; and adverse drug effects hampering mitochondrial function. See Claim 1.
The compounds and treated diseases/conditions of the ‘130 patent anticipate the claimed genus of compounds and diseases/conditions.  Specifically, the compounds of the ‘130 patent are the same compounds recited in instant claims 16 and 19 and diseases/conditions include, inter alia,  Parkinson's disease; Alzheimer's disease; amyotrophic lateral sclerosis (ALS); Huntington's disease as specifically recited in instant Claims 21 and 35.
Dependent Claims 5 and 7-9 of the ‘130 patent correspond to instant Claims 23 and 25-27 and claim 19 of the ‘130 patent corresponds to instant claims 32-33.

Response to Arguments
	Applicants did not acknowledge or address this rejection at all in their remarks.

U.S. Patent No. 11,357,767
Claims 15-16, 19-23, 25-27, and 29-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,357,767. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘767 patent recites methods of treating, preventing, or suppressing symptoms associated with, inter alia, “headache and/or migraine” by administration of an effective amount of a compound of general structure (I). See Claim 1. Dependent claim 5 of the ‘767 patent recites the structure (VI) recited in instant claim 16.  Dependent claim 6 of the ‘767 patent recites the same T substitutes of structure (IIIa) or (IIIb) recited in the instant claims. 
The compounds and treated conditions (headache and/or migraine) of the ‘767 patent anticipate the claimed genus of compounds and diseases/conditions.  Specifically, the compounds of the ‘767 patent are the same compounds recited in instant claims 16, 19, and 36 and “migraine” is specifically recited in instant Claims 21 and 35.  The same linker L Markush group recited in the instant claims is recited in dependent claim 13 of the ‘767 patent.
Accordingly, the amended claims are not patentably distinct from the ‘767 patent claims because they encompass administering the same compounds to treat the same condition, i.e., migraine, in a subject.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038




	


    
        
            
        
            
        
            
        
            
    

    
        1 The Examiner construes the expressly disclosed and/or claimed diseases or conditions, e.g., as recited in claims 21 and 35, to be diseases or conditions “mediated by enhanced mPGES-1 expression or activity” because they are expressly recited as such.
        2 COPD and asthma are “a breathing disorder or lung disease” as recited in dependent claim 21 and COPD is expressly recited in dependent claim 35.
        3 Cardiomyopathy is a species of “cardiovascular disease” as recited in claim 21.